PER CURIAM.
We agree with the statement by Judge Cashin, 31 F.R.D. 575, “if there ever was a case that deserved to be dismissed for lack of prosecution this is it.” After over ten years of procrastination and failure to obey repeated orders of the Court, for which plaintiffs themselves are largely responsible, the dismissal of the complaint, with prejudice, for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, *210was properly ordered. There was no abuse of discretion. Link v. Wabash Railroad Co., 1962, 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734; Joseph v. Norton Company, 2 Cir., 1959, 273 F.2d 65; and see Ohliger v. United States, 2 Cir., 1962, 308 F.2d 667. If we are ever to bring the dockets of our trial courts up-to-date and current, the dead wood that has accumulated over the years must be cleared away. This is particularly true of allegedly massive and complicated claims such as the one before us, involving on paper huge sums but, so far as has been disclosed after many years of backing and filling, wholly devoid of merit.
Affirmed.